EXHIBIT 99.1 B Communications Reports its Financial Results for the Second Quarter of 2014 - NIS 107 million net income resulting from Bezeq's YAD2 transaction - Ramat Gan, Israel – August 7, 2014 – B Communications Ltd. (NASDAQ Global Market and TASE: BCOM) today reported its financial results for the second quarter ended June 30, 2014. Bezeq’s Results: For the second quarter of 2014, the Bezeq Group reported revenues of NIS 2.3 billion ($654 million) and operating profit of NIS 1.2 billion ($359 million). Bezeq’s EBITDA for the second quarter totaled NIS 1.6 billion ($452 million), representing an EBITDA margin of 69.0%. Net income for the period attributable to Bezeq’s shareholders totaled NIS 810 million ($236 million). Bezeq's cash flow from operating activities during the period totaled NIS 1.1 billion ($312 million). Yad2 Transaction: On May 20, 2014, Bezeq concluded the sale of Coral-Tel Ltd. ("Yad2"), a company fully controlled by Bezeq through its ownership of Walla! Communications Ltd., that is engaged in the operation of a second-hand sales web site, for a total considerationof approximately NIS 805 million ($234 million). As a result, Bezeq recorded a one-time capital gain of NIS 582 million ($169 million) before tax that was reported under other operating income. Cash Position: As of June 30, 2014,B Communications’ unconsolidated cash and cash equivalents and short term investments totaled NIS 698 million ($203 million). As of June 30, 2014, the outstanding amount of B Communications’ Senior Secured Notes (7⅜%) was NIS 2.7 billion ($788 million) and Series B Debentures was NIS 708 million ($206 million), both amounts include accrued interest and unamortized premiums, discounts and debt issuance costs. B Communications’ Unconsolidated Balance Sheet Data (in millions) Convenience translation into U.S. dollars (Note A) June 30, June 30, June 30, December 31, NIS US$ NIS NIS Debentures and loans Senior Secured Notes 7⅜% - - Series B Debentures Series A Debentures - - Bank and institutional loans - - Total Liquidity balances Lockbox account(1) 88 Unrestricted Cash(2) Total 1 Lockbox Account - one or more accounts designated as a Lockbox Account and maintained by B Communications (SP-2) Ltd. (or any of its successors) and pledged as Collateral to the Security Agent for the benefit of the holders of the Senior Secured Notes. Amounts from prior periods are shown as comparative data and reflect amounts that were maintained by B Communications (SP-2) Ltd. but not in a Lockbox account. Unrestricted Cash - any funds, property or assets (including any property or assets acquired with or earned on such Unrestricted Cash) not expressly required by the terms of the Indenture for the Senior Secured Notes to be deposited in or allocated to the Lockbox Account and any other funds with respect to which the Indenture expressly provides that such funds shall constitute Unrestricted Cash, including proceeds from indebtedness permitted to be incurred under the Indenture which are not otherwise expressly required by the terms of the Indenture to be deposited in or allocated to the Lockbox Account; provided that no specified shares or collateral shall constitute Unrestricted Cash. B Communications' Cash Management: B Communications manages its cash balances according to an investment policy that was established by its Board of Directors. The investment policy seeks to preserve principal and maintain adequate liquidity while maximizing the income received from investments without significantly increasing the risk of loss. According to B Communications' investment policy approximately 80% of the funds must be invested in investment-grade securities. Dividend from Bezeq: On March 5, 2014, Bezeq's Board of Directors resolved to recommend to its General Meeting of Shareholders the distribution of a cash dividend of NIS 802 million ($233 million). On March 27, 2014, Bezeq's shareholders approved the dividend distribution and on April 23, 2014, B Communications received its share totaling approximately NIS 248 million ($72 million). On August 6, 2014, the Board of Directors of Bezeq resolved to recommend to the General Meeting of Shareholders the distribution of 100% of its profits for the first half of 2014 as a cash dividend to shareholders in the amount of NIS 1,267 million ($369 million). The record date for the distribution of the dividend, which is subject to shareholder approval, will be September 15, 2014 and the payment date will be October 2, 2014. B Communications’ share of the dividend distribution, if approved, is expected to be approximately NIS 391 million ($114 million). B Communications’ Second Quarter Consolidated Financial Results B Communications’ consolidated revenues for the second quarter of 2014 totaled NIS 2,250 million ($654 million), a 4.3% decrease compared with NIS 2,351 million reported in the second quarter of 2013. For both the current and the prior-year periods, B Communications’ consolidated revenues consisted entirely of Bezeq’s revenues. B Communications’ consolidated operating income for the second quarter of 2014 totaled NIS 1,040 million ($303 million), an 89.1% increase compared with NIS 550 million reported in the second quarter of 2013. The increase was primarily attributed to Bezeq's Yad2 transaction that resulted in NIS 582 million ($169 million) of other operating income in the second quarter of 2014. B Communications’ consolidated net income for the second quarter of 2014 totaled NIS 572 million ($166 million), a 111.1% increase compared with NIS 271 million reported in the second quarter of 2013. The increase was primarily attributed to the sale of Yad2 by Bezeq during the second quarter of 2014. 2 B Communications’ Second Quarter Unconsolidated Financial Results As of June 30, 2ommunications’ held approximately 31% of Bezeq's outstanding shares. Accordingly, B Communications’ interest in Bezeq's net income for the second quarter of 2014 totaled NIS 250 million ($73 million), a 71.2% increase compared with NIS 146 million reported in the second quarter of 2013. During the second quarter of 2014, B Communications recorded net amortization expenses of NIS 42 million ($12 million) related to its Bezeq purchase price allocation (“Bezeq PPA”) in its unconsolidated financial statements. From April 14, 2010, the date of the acquisition of its interest in Bezeq, until June 30, 2014, B Communications has amortized approximately 63% of the total Bezeq PPA. The Bezeq PPA amortization expense is a non-cash expense that is subject to adjustment. If, for any reason, B Communications finds it necessary or appropriate to make adjustments to amounts already expensed, it may result in significant changes to its audited financial reports, as well as to future financial statements. B Communications’ unconsolidated net financial expenses for the second quarter of 2014 totaled NIS 100 million ($29 million) compared to NIS 62 million in the second quarter of 2013. Financial expenses during the second quarter of 2014 include, NIS 69 million ($20 million) related to the publicly traded Series B Debentures and the Senior Secured Notes and NIS 28 million ($8 million) of non-cash net expenses related to the revaluation of the cross-currency swap (“CCS”) hedge transactions related to the Senior Secured Notes. The CCS transactions do not qualify for hedge accounting. In accordance with IAS 39, derivatives that do not qualify for hedge accounting are recognized on the statement of financial position at their fair value, with changes in the fair value recognized as a component of “financial expenses, net” in the statement of income. B Communications expects that these non-cash revaluation expenses will fully offset against the USD denominated Senior Secured Notes over the term of the hedge transactions. Until then, such revaluation expenses could have a material adverse effect on B Communications’ statement of income due to the volatility of the fair value valuation method. In addition, B Communication recorded NIS 3 million ($1 million) of financial expenses generated by short term investments. B Communications’ net income attributable to shareholders for the second quarter of 2014 was NIS 107 million ($31 million) compared to net income attributable to shareholders of NIS 40 million reported in the second quarter of 2013. In millions Convenience translation into U.S. dollars (Note A) Three-month Three-month Three-month period ended period ended period ended Year ended June 30, June 30, June 30, December 31, NIS US$ NIS NIS Revenues - Financing expenses, net ) Other and income taxexpenses (1
